Name: Commission Regulation (EC) No 1093/2001 of 1 June 2001 amending Regulation (EC) No 245/2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre
 Type: Regulation
 Subject Matter: plant product;  leather and textile industries;  agricultural policy;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1093Commission Regulation (EC) No 1093/2001 of 1 June 2001 amending Regulation (EC) No 245/2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre Official Journal L 150 , 06/06/2001 P. 0017 - 0022Commission Regulation (EC) No 1093/2001of 1 June 2001amending Regulation (EC) No 245/2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibreTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre(1), and in particular Articles 9 and 14 thereof,Whereas:(1) With a view to clarifying certain provisions of Commission Regulation (EC) No 245/2001(2) laying down detailed rules for the application of Council Regulation (EC) No 1673/2000, a number of amendments need to be made to the text of the Regulation.(2) Article 5 of Regulation (EC) No 1673/2000 lays down certain provisions in order to prevent illicit hemp crops from disturbing the market in hemp for fibre. The Article thus provides for the issue of a licence for imported hemp and the establishment of a system of checks on imported raw hemp and hemp seed and restricts the import of hemp seed other than for sowing to authorised importers. A standard licence establishing the compliance of imported hemp with the conditions laid down should therefore be provided for. The establishment by the Member States concerned of a system of checks on imported hemp and arrangements for the authorisation of importers of hemp seed other than for sowing should also be provided for. Provisions should also be laid down to cover trade between the Member States in such seed.(3) To allow Member States and operators to adjust to the new provisions relating to imports of hemp, provision should be made for them to apply from 1 November 2001. The control measures in force before that date must therefore remain applicable until 31 October 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 245/2001 is amended as follows:1. In Article 6(2)(e), the words "and processing contracts" are inserted after the word "straw".2. Article 15(1)(c) is replaced by the following text: "(c) for each marketing year, a summary statement of the quantities of long flax fibre, short flax fibre and hemp fibre obtained from straw of Community origin in storage at the end of the period concerned."3. The following Article 17a is added: "Article 17aImported hemp1. The licence referred to in the first subparagraph of Article 5(2) of Regulation (EC) No 1673/2000 shall be drawn up in accordance with the model given in the Annex hereto. The licence shall be issued only where it has been proven to the satisfaction of the importer Member State that all the conditions laid down have been fulfilled.Without prejudice to paragraph 2, the Member States concerned shall lay down the conditions to be fulfilled by the licence application and the issue and use of the licence. However, boxes 1, 2, 4, 14, 15, 16, 17, 18, 20, 24 and 25 of the licence form must be filled in.The system of checks referred to in the second subparagraph of Article 5(2) of Regulation (EC) No 1673/2000 shall be established by each Member State concerned.2. For the purposes of the third indent of Article 5(2) of Regulation (EC) No 1673/2000, the Member States concerned shall establish arrangements for the authorisation of importers of hemp seed other than for sowing. Those arrangements shall include the definition of the conditions for authorisation, checks and the penalties to be applied in cases of irregularity.In the case of imports of hemp seed as referred to in the first subparagraph, the licence referred to in paragraph 1 shall be issued only where the authorised importer undertakes that the competent authorities will be presented, within the time limits and under the conditions defined by the Member State, with documents attesting that the hemp seed covered by the licence has undergone, within a period of less than 12 months from the date on which the licence is issued, one of the following operations:- rendering unusable for sowing,- mixing with seed other than hemp seed for the purposes of animal nutrition, with hemp seed accounting for a maximum of 15 % of the total mixture and, in exceptional cases, a maximum of 25 % at the request of the authorised importer accompanied by justification,- re-export to a non-Community country.However, if part of the hemp seed covered by the licence has not undergone one of the operations referred to in the previous subparagraph within the time limit of 12 months, the Member State may, at the request of the authorised importer accompanied by justification, extend that time limit by one or two periods of six months.The attestations referred to in the second subparagraph shall be drawn up by the operators who have carried out the operations and shall comprise at least the following information:- the name, full address, Member State and signature of the operator,- a description of the operation carried out meeting the conditions laid down in the second subparagraph and the date on which it was carried out,- the quantity in kilograms of hemp seed to which the operation related.3. On the basis of a risk analysis, each Member State concerned shall carry out checks on the accuracy of the attestations relating to the operations referred to in the second subparagraph of paragraph 2 carried out on their territory.Where appropriate, the importer Member State shall send the Member State concerned copies of the attestations concerning the operations carried out on the latter's territory and submitted by authorised importers. Where irregularities are discovered during the checks referred to in the first subparagraph, the Member State concerned shall inform the competent authority of the importer Member State.4. Member States shall notify the Commission of the provisions adopted for the application of paragraphs 1 and 2.No later than 31 January each year the Member States shall notify the Commission of the penalties imposed or steps taken as a result of irregularities discovered during the preceding marketing year.The Member States shall send the Commission, which shall forward them to the other Member States, the names and addresses of the authorities responsible for issuing licences and for the checks referred to in this Article."4. The third paragraph of Article 19 is replaced by the following text: "Regulations (EEC) No 1523/71, (EEC) No 1164/89, (EEC) No 1784/93 and (EC) No 452/1999 shall continue to apply for the 1998/99, 1999/2000 and 2000/01 marketing years."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the 2001/02 marketing year. However, Article 1(3) shall apply only with effect from 1 November 2001 and the national control measures in force on 30 June 2001 shall apply to imports of hemp effected up to 31 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 193, 29.7.2000, p. 16.(2) OJ L 35, 6.2.2001, p. 18.ANNEX>PIC FILE= "L_2001150EN.001902.EPS">>PIC FILE= "L_2001150EN.002101.EPS">